Citation Nr: 0503519	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision issued by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) by which service 
connection for bilateral sensorineural hearing loss was 
established.  In February 2003 the veteran's notice of 
disagreement with the assigned noncompensable disability 
rating was received.  A statement of the case (SOC) was 
issued in May 2003 and the veteran perfected his appeal later 
that same month.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of this claim has been developed and obtained, and all due 
process concerns have been addressed.  

2.  Hearing loss of the left ear is manifested by an average 
puretone threshold in decibels of 61, and by speech 
recognition of 84 to 88 percent.  

3.  Hearing loss of the right ear is manifested by an average 
puretone threshold in decibels of 38, and by speech 
recognition of 96 percent.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral sensorineural hearing loss have not met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 
4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In September 2002, the veteran filed a 
claim seeking service connection for hearing loss.  Before 
adjudication of his claim, the veteran was notified via 
letter in September 2002 of the evidence needed to 
substantiate service connection and that while VA would 
request medical evidence on his behalf, it was still his 
responsibility to support his claim with appropriate 
evidence.  The letter informed him that VA would make 
reasonable efforts to help him to get evidence such as 
medical records, employment records, or records from 
government agencies.  He was informed of the type of 
information that he was required to provide to VA before such 
efforts could be undertaken.  He was informed of where to 
send evidence and was told that he could obtain the evidence 
and send it directly to VA.

Subsequent to the veteran's notice of disagreement with his 
noncompensable disability rating for bilateral hearing loss 
as contained within the September 2002 rating decision, the 
veteran was issued a SOC in May 2003 that provided him with 
the full regulations regarding VA's duty to assist and the 
specific regulatory criteria for evaluating hearing loss.  

Given the foregoing letter, together with the information 
provided in the SOC and the November 2003 Supplemental SOC 
(SSOC) which explained the criteria for awarding the benefit 
sought and the rationale for the RO's conclusions, the 
veteran may be considered informed to submit any pertinent 
evidence in his possession and he has been provided with 
every opportunity to submit evidence and argument in support 
of the claim decided herein, and to respond to VA notices.  
Accordingly, the Board considers the VA's notice requirements 
have been met in this case.  See also VAOPGCPREC 8-03 (Dec. 
22, 2003); 69 Fed. Reg. 25180 (2004). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded a VA examination in 
November 2002.  See 38 C.F.R. § 3.159(c)(4) (2004).  The 
resulting report has been obtained.  Private medical evidence 
submitted by the veteran has been associated with his claims 
folder.  The veteran has not identified additional evidence 
or authorized the request of evidence not of record.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

With respect to the evaluation of hearing loss, the 
applicable criteria to be considered are set forth in the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a) (2004).  Examinations 
are to be conducted without the use of hearing aids.  Id.  
These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination and average 
puretone threshold in decibels are met.

The specific assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  Essentially, from Table VI, at 38 
C.F.R. § 4.85, or in some cases Table VIa, a Roman numeral 
designation (I through XI) for hearing impairment is 
obtained.  When using Table VI, this numeric designation of 
hearing impairment is based upon a combination of the percent 
of speech discrimination and the pure tone threshold average.  
That Roman numeral designation is located on the Table at the 
point where the percentage of speech discrimination and pure 
tone threshold average intersect.  After obtaining the 
numeric designation of hearing impairment, reference is then 
made to Table VII to determine the actual disability 
percentage assigned in a particular case.  In this Table 
(Table VII) the horizontal row represents the ear having the 
better hearing, and the vertical column represents the ear 
having the poorer hearing. The percentage disability 
evaluation is located at the point in Table VII where the row 
and column intersect.

The November 2002 VA examination report reflects that the 
veteran's puretone thresholds of the right ear were 15 at 
1000 Hz, 15 at 2000 Hz, 45 at 3000 Hz and 75 at 4000 Hz, for 
an average of 38.  His word recognition for the right ear was 
96 percent.  The examination report reflects that his 
puretone thresholds of the left ear were 25 at 1000 Hz, 70 at 
2000 Hz, 75 at 3000 Hz and 75 at 4000 Hz, for an average of 
61.  His word recognition was 88 percent for the left ear.  
The examination report contains a diagnosis of sensorineural 
hearing loss in both ears, sloping to a moderately severe 
loss on the right while sloping to a severe loss on the left.  

A July 2003 worksheet of an examination conducted by a 
private provider does not reflect specific findings but 
merely has a graph of the conducted audiogram.  The examiner 
did specifically indicate on the worksheet that the veteran 
had word recognition of 96 percent for the right ear and 84 
percent for the left ear.  As with the VA examination report, 
the private worksheet reflects that the veteran had better 
hearing on the right than the left.

By application of 38 C.F.R. § 4.85, Table VI, the veteran's 
left ear hearing loss is assigned a numeric designation of 
Level III.  But as the veteran's puretone threshold is less 
than 30 dBs at 1000 Hz and over 70 dBs at 2000 Hz, the Board 
must also determine if the veteran is entitled a higher 
numeric designation by application of Table VIa.  See 
38 C.F.R. § 4.86(b) (2004).  By application of Table VIa, the 
veteran's left ear hearing loss is assigned a numeric 
designation of Level V.  (With an average puretone threshold 
of 61, Table VIa provides for a Roman Numeral designation of 
IV, which then must be elevated to the next higher Roman 
Numeral, V.  38 C.F.R. § 4.86(b).  The veteran is assigned a 
numeric designation of Level I for his right ear.  By 
application the veteran's numeric designations assigned to 
each ear to 38 C.F.R. § 4.85, Table VII, he is entitled to a 
noncompensable (zero percent) disability rating.

The Board notes that as the his puretone thresholds are not 
55 decibels or more at each of the four specified frequencies 
or less than 30 dBs at 1000 Hz and over 70 dBs at 2000 Hz, 
the veteran is not entitled to a higher numeric designation 
by application of Table VIa for his right ear.  See 38 C.F.R. 
§ 4.86(b) (2004).  Additionally, as the veteran is not deaf 
in either ear, a special monthly compensation rating under 
38 C.F.R. § 3.350 is not warranted.  See 38 C.F.R. § 4.85(g) 
(2004).

In reaching this decision, the Board notes that the evidence 
does not show that the veteran's service-connected 
disability, or bilateral sensorineural hearing loss, is in 
any way exceptional or unusual.  The record does not document 
that he has experienced any marked interference with his 
employment or frequent periods of hospitalization as to 
render the application of the regular schedular criteria 
impractical.  The veteran has argued that he is entitled to a 
disability rating in excess of zero percent as his disability 
is both permanent and progressive in nature.  He also argues 
that as he has loss of hearing and difficulty understanding 
conversations, he is entitled to a compensable disability 
rating.  However, the evidence of record is not reflective of 
any factor that takes the veteran outside of the norm.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, 
the Board finds that the veteran's disability picture does 
not warrant referral for the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (2004).

In sum, the evidence shows that the point of intersection on 
Table VII of the rating schedule for the veteran's level of 
hearing, which is used to arrive at the percentage of 
disability for hearing loss, reflects that a noncompensable 
evaluation is warranted.  Since the criteria for an increased 
schedular evaluation for hearing loss has not been shown at 
any point during the pendency of this appeal, a staged rating 
is not warranted.  As there is no basis for granting the 
benefit the veteran seeks, his appeal is denied.  


ORDER

A compensable disability rating for bilateral sensorineural 
hearing loss is denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


